Title: To Alexander Hamilton from John H. Buell, 7 November 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington Novr. 7th. 1799—
          
          Capt. McClary and Lieut Richmond arrived here last Evening and Reported themselves to me—I have Orderd Capt. McClary to Newbury to Superintend the Recruting in that Subdistrict and have appointed Lieut. Richmond as the next senior Officer to Superintend the Recruting for the other Company and as it will be necessary for him to be with me he will commenc Recruting in this town—
          I have the Honor to be Sir with Respect Your Huml Servt.
          
            John H. Buell Majr
             2d Regt Infy.
          
          Majr Genl Hamilton
        